DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L. Teich on 04/06/2021.
The application has been amended as follows:
In the claims:
“to,” in claim 12, line 9 has been changed to -- to: --.
“idle, in” in claim 12, line 13 has been changed to -- idle in --.
“rotating” in claim 12, line 14 has been changed to -- rotation --.
“is a space for removing of the” in claim 14, line 5 has been changed to -- being a space for removing the --.
“and one” in claim 16, line 2 has been changed to -- and the one --.
“therebetween” in claim 16, line 3 has been changed to -- between the second conveying roller pair and the folding roller pair --.
“in a horizontal direction of the imaging forming device” in claim 18, line 4 has been changed to -- adjacent to the image forming device along a horizontal direction --.
“of one” in claim 19, line 2 has been changed to -- of the one --.
“to one” in claim 21, line 3 has been changed to -- to the one --.
“to,” in claim 28, line 11 has been changed to -- to: --.
“one roller of the folding roller pair to idle, in” in claim 28, line 15 has been changed to -- the common roller of the second conveying roller pair and the folding roller pair to idle in --.
“rotating” in claim 28, line 16 has been changed to -- rotation --.

Allowable Subject Matter
Claims 12-19 and 21-29 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 12 and 28, the prior art taken alone or in combination fails to disclose or render obvious a rotation device configured to: cause a roller of a conveying roller pair and a roller of a folding roller pair to rotate in response to manual rotation of the rotation device in a first direction, and cause one roller of the folding roller pair to idle in response to manual rotation of the rotation device in a second direction opposite the first direction.
The combination of these limitations makes independent claims 12 and 28 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731